NUMBER 13-12-00787-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAMIRO R. ARMENDARIZ,                                                       Appellant,

                                           v.

STATE FARM LLOYDS AND DANIEL LONGORIA,                                     Appellees.


                   On appeal from the 445th District Court
                        of Cameron County, Texas


                        ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Order Per Curiam

      This cause is before the Court on the appellees’ motion to dismiss the appeal with

prejudice or to abate the appeal. Appellees state that the parties have agreed to dismiss

the appeal and appellees have delivered settlement documents to appellant. Appellees

have not received the signed release or motion to dismiss from appellant and requests
this Court enforce the agreement and dismiss the appeal, or direct appellant to deliver

the executed release, join in the motion to dismiss, and abate the appeal.

      The Court, having examined and fully considered the documents on file and the

motion to dismiss the appeal with prejudice or to abate the appeal, is of the opinion that

the motion to abate the appeal should be granted. The motion to abate the appeal is

GRANTED, and appellant is directed to deliver the executed release and join in the motion

to dismiss. This appeal is ordered ABATED until May 26, 2015, or upon further order of

this Court. Appellees’ motion to dismiss the appeal with prejudice is CARRIED WITH

THE CASE.

                                                       PER CURIAM


Delivered and filed the
1st day of April, 2015.




                                            2